ACCEPTED
                                                                                          03-14-00735-CV
                                                                                                 3801026
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     1/16/2015 2:37:42 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-14-00735-CV

                    IN THE THIRD COURT OF APPEALS       FILED IN
                                                  3rd COURT OF APPEALS
                             AUSTIN, TEXAS            AUSTIN, TEXAS
                                                                 1/16/2015 2:37:42 PM
                       ENTERGY TEXAS, INC., ET AL.,                JEFFREY D. KYLE
                                   Appellants                            Clerk


                                          v.

           PUBLIC UTILITY COMMISSION OF TEXAS, ET AL.,
                                Appellees.

              UNOPPOSED JOINT MOTION FOR EXTENSION
                OF TIME TO FILE APPELLANTS’ BRIEFS

TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellants Entergy Texas, Inc. (“ETI”), the Public Utility Commission of

Texas, and the Office of Public Utility Counsel (“OPUC”), file this joint motion

for extension of time to file their briefs in the above-referenced case. In support of

the motion, Appellants show as follows:

      This appeal arises out of a suit for judicial review of a final order of the

Public Utility Commission of Texas. Three parties have appealed the district

court’s judgment: ETI, the Public Utility Commission of Texas, and OPUC. Their

initial briefs are due on February 11, 2015.        Appellants request a thirty-day

extension of the deadline to file their brief. Appellants have not previously sought

an extension of this deadline.       If the Court grants this extension request,

Appellants’ briefs will be due on March 13, 2015.
      Counsel for ETI requires additional time to prepare her brief because

counsel has conflicting obligations in other cases:

   • First, counsel for ETI in this case also represents ETI in Entergy Texas, Inc.

      v. Public Utility Commission, No. 03-14-00706-CV, pending before this

      Court. ETI’s appellant’s brief is due in that case on February 6, 2014.

   • Second, counsel for ETI in this case also represents a party that has a motion

      for rehearing pending before the Texas Supreme Court. The Court has

      requested a response, which is due February 4, 2015. See Kachina Pipeline

      Co., Inc. v. Lillis, No. 13-0596 (Tex.). A reply will likely be warranted, and

      will need to be filed as soon as possible after February 4, 2015, considering

      that the Court may act without waiting for a reply. See Tex. R. App. P. 64.3.

      Counsel for OPUC requires additional time to prepare her brief because

counsel has conflicting obligations in other cases:

   • First, counsel for OPUC in this case also represents OPUC in Entergy Texas,

      Inc. v. Public Utility Commission, No. 03-14-00709-CV, pending before this

      Court. OPUC’s appellee’s brief is due in that case on February 13, 2014.

   • Second, counsel for OPUC in this case also represents OPUC in a pending

      base rate proceeding before the Public Utility Commission of Texas and the

      State Office of Administrative Hearings, Application of Southwestern Public

      Service Company for Authority to Change Rates, PUC Docket No. 43695,

                                          2
      SOAH Docket No. XXX-XX-XXXX. Retaining a February 11, 2014 appellant’s

      brief deadline would result in briefing deadlines that fall during the most

      critical stage of developing and filing OPUC’s direct case.

      Counsel for the Public Utility Commission of Texas joins in this motion to

maintain a single due date for response briefs and avoid the need for each appellee

to file multiple briefs in response to appellant briefs filed on different dates.

      Appellants are not seeking to extend the deadline for filing their briefs

merely for delay, but so that justice may be served. Accordingly, Appellants

Entergy Texas, Inc., the Public Utility Commission of Texas, and the Office of

Public Utility Counsel respectfully request this Court grant a thirty-day extension

of time for filing their briefs. Appellants further seek any other relief to which

they may show themselves justly entitled.

                                  Respectfully submitted,


                                    /s/ Marnie A. McCormick
                                  Marnie A. McCormick
                                  State Bar No. 00794264
                                  mmccormick@dwmrlaw.com
                                  DUGGINS WREN MANN & ROMERO, LLP
                                  P. O. Box 1149
                                  Austin, Texas 78767-1149
                                  (512) 744-9300
                                  (512) 744-9399 fax

                                  ATTORNEYS FOR APPELLANT
                                  ENTERGY TEXAS, INC.


                                            3
KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

JON NIERMANN
Division Chief
Environmental Protection Division

 /s/ Elizabeth R. B. Sterling
Elizabeth R. B. Sterling
Assistant Attorney General
Texas State Bar No. 19171100
elizabeth.sterling@texasattorneygeneral.gov

Environmental Protection Division
OFFICE OF THE ATTORNEY GENERAL
P.O. Box 12548, MC-066
Austin, Texas 78711-2548
(512) 463-2012
(512) 457-4616 fax

ATTORNEYS FOR THE PUBLIC UTILITY
COMMISSION OF TEXAS



/s/ Sara J. Ferris
Tonya Baer
Public Counsel
State Bar No. 24026771
Sara J. Ferris
Senior Assistant Public Counsel
State Bar No. 50511915
sara.ferris@opuc.texas.gov
1701 N. Congress Ave., Ste. 9-180
        4
                              P.O. Box 12397, Capitol Station
                              Austin, Texas 78711-2397
                              (512) 936-7500
                              (512) 936-7525 fax

                              ATTORNEYS FOR
                              OFFICE OF PUBLIC UTILITY COUNSEL




                     CERTIFICATE OF CONFERENCE

     I certify that I have conferred with counsel representing Texas Industrial
Energy Consumers, State Agencies, and Cities of Anahuac, et al., and they do not
oppose this motion.


                                     /s/ Marnie A. McCormick
                                    Marnie A. McCormick




                                       5
                         CERTIFICATE OF SERVICE

       The undersigned counsel certifies that the foregoing document was
electronically filed with the Clerk of the Court using the electronic case filing
system of the Court, and that a true and correct copy was served on the following
lead counsel for all parties via electronic service on the 16th day of January, 2015:

Elizabeth R. B. Sterling
Environmental Protection Division
Office of the Attorney General
P. O. Box 12548 (MC 066)
Austin TX 78711-2548
Counsel for Appellee Public Utility Commission of Texas

Rex D. VanMiddlesworth
Benjamin Hallmark
Thompson Knight LLP
98 San Jacinto Blvd., Ste. 1900
Austin TX 78701
Counsel for Intervenor Texas Industrial Energy Consumers

Katherine H. Farrell
Administrative Law Division
Office of the Attorney General
P. O. Box 12548
Austin TX 78711-2548
Counsel for Intervenor State Agencies

Sara Ferris
Office of Public Utility Counsel
1701 N. Congress Ave., Ste. 9-180
P. O. Box 12397
Austin TX 78711-2397
Counsel for Intervenor Office of Public Utility Counsel




                                         6
Daniel J. Lawton
LAWTON LAW FIRM PC
12600 Hill Country Blvd., Ste. R-275
Austin TX 78738
Counsel for Cities of Anahuac, et al.



                                         /s/ Marnie A. McCormick
                                        Marnie A. McCormick




                                          7